Order entered November 21,1967, unanimously modified, on the law and on the facts, and in the exercise of discretion, by deleting from the fifth ordering paragraph, subdivision 3, the sum of $2,250 and substituting in lieu thereof the sum of $1,250, and, as so modified, the order is affirmed, without costs or disbursements. Considering the nature and extent of the services rendered by the guardian ad litem and the fact that the adjudica*933tian hearing was short and uncomplicated, the allowance to the guardian was excessive and unreasonable and reduction to $1,250 is warranted. (Matter of Berman, 21 A D 2d 136; Matter of Mayer, 19 A D 2d 885; Matter of Burk, 6 A D 2d 429.) Concur — Eager, J. P., Capozzoli, Tilzer, McGivern and Rabin, JJ.